Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147607                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  LORRIE J. ZAHODNIC and LORRIE J.                                                                        David F. Viviano,
  ZAHODNIC, P.C.,                                                                                                     Justices
             Plaintiffs-Appellants,
  v                                                                 SC: 147607
                                                                    COA: 312785
                                                                    Macomb CC: 2010-003135-CZ
  KAREN STEPHENS,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2013 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2013
           t1113
                                                                               Clerk